DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on March 1, 2021.  Claims 1-18, 23-31 were pending.  Claims 1, 11 were amended.  Claims 19-22 were cancelled.  Claims 29-31 were withdrawn.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(b) with respect to claims 11-12, the applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) as being anticipated by Pud et al, the applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) as being anticipated by Pud.
Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Bustamante (US 2018/0043310 A1), the applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Bustamante.
The combination fails to disclose or suggest the recited technique that includes “the light having a wavelength between 10 nm and 700 nm and having an average power density of between 105 watts per square centimeter and 108 watts per square centimeter.” As noted above, Pud does not disclose the use of the wavelength of light recited in amended Claim 1, and further, does not provide any suggestion of it. In addition, at Page 7113 of Pud, the reference discloses use of a laser power of 5 mW (780 nm) illumination on a plasmonic nanostructure which enhances 40 times the electric field, E/E0 (that is, 1600 times enhancement for power density). The laser spot is roughly 500 nm. Together, these equate to a power density of about 8 times 109 watts per square centimeter, which is outside the recited range of average power density of between 105 and 108 watts per square centimeter. Therefore, Pud provides no disclosure or suggestion of either the recited wavelength or average power density of light used for etching of Claim 1.”  This applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 USC 103 using Pud as one of the cited reference.
Regarding to previous ground of rejection under 103, the applicants stated “The combination fails to disclose or suggest the recited technique that includes “the light having a wavelength between 10 nm and 700 nm and having an average power density of between 105 watts per square centimeter and 108 watts per square centimeter.” As noted above, Bustamente does not disclose the average power density in amended Claim 1, and further, does not provide any suggestion of it. In addition, Bustamente also does not disclose or suggest the recited mechanism of etching to form a nanopore, in which an interface between the solvent and light absorbing material is exposed to light in the recited manner. Instead, Bustamente teaches that the laser illumination enhances photoconductivity of the SiN membrane at the illumination spot, resulting in defect formation and forming a pore (see [0070] of Bustamente). Further, Ying does not remedy the deficiencies of Bustamente in that regard, since Ying has no disclosure or suggestion of either the wavelengths or average power density of light used in its technique.”  This applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 USC 103 using Bustamente as one of the cited reference.

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 29-31 directed to invention non-elected without traverse.  Accordingly, claims 29-31 been cancelled (See Examiner’s Amendment below).
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
	In the claims
	Please cancel non-elected claims 29-31.

Allowable Subject Matter
7.	Claims 1-18, 23-28 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to disclose or suggest exposing an interface between the solvent and the light absorbing material to light having a wavelength within an absorption band of a light absorbance spectrum of the light absorbing material to induce etching of the light absorbing material, at the interface, by the light and the electron donor species to create an etched feature of less than 1 micron in size, the light having a wavelength between 10 nm and 700 nm and having an average power density of between 105 watts per square centimeter and 108 watts per square centimeter.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713